DILLON, Circuit Judge.
The constitution of the state of Arkansas in force in 1871, and until October 30, 1874, allowed an exemption to the amount of $2,000. The constitution of 1874, now in force, reduced the amount of the exemption to $500. The question is, whether the provision, in this regard, of the old or of the new constitution applies to the case of this petitioner, he having been declared a bankrupt since the new constitution went into operation. I have had some difficulty in reaching a conclusion entirely satisfactory to my own mind; but, after viewing the subject in its various lights, my judgment is, that the amount allowed by the constitution in force in 1871 is that to which the bankrupt is entitled. Such is the language of the act of March 3, 1873 (17 Stat 577), which is carried into the Revised Statutes (section 5045); and I see no good reason for not giving to the words of the act their natural meaning and effect. Congress, in an act evidently intended to favor the exemption, dropped the words “not exceeding,” etc., in the prior legislation, and substituted words which fixed the amount of the exemption to be “the amount allowed by the constitution and laws of each state, respectively, as existing in the year 1871.” This was done ex industria; and the opposite construction would, as it seems to me, defeat the purpose of congress, as shown by the history of the legislation on this subject. The ruling of the district court is, accordingly, affirmed.
Affirmed.